Case 2:18-cv-00656-RAJ-DEM Document 19 Filed 02/12/19 Page 1 of 2 PageID# 113



                        UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                              (Newport News Division)

 Trans-Radial Solutions, LLC,
                                Plaintiff,

 v.                                               No. 2:18-cv-00656-RGD-RJK

 Burlington Medical, LLC, Mr. John
 Williams, Fox Three Partners, LLC, and
 Phillips Safety Products, Inc.,

                             Defendants.

  DEFENDANTS’ MOTION TO DISMISS COMPLAINT COUNTS IV, V, VI, VII, VIII,
           IX, X, XI, XII AND XIII PURSUANT TO RULE 12(b)(6)

       Defendants Burlington Medical, LLC, John Williams, Fox Three Partners, and Phillips

Safety Products, Inc. hereby move this Court to dismiss Counts, IV, V, VI, VII, VIII, IX, X, XI,

XII and XIII of the Complaint with prejudice pursuant to Rule 12(b)(6) of the Federal Rules of

Civil Procedure. The grounds for dismissal for failure to state a claim upon which relief can be

granted are articulated in Defendants’ Memorandum in Support filed with this Motion.

                                                   Respectfully submitted,


                                                   /s/ Rebecca S. LeGrand
                                                   Rebecca S. LeGrand (VSB No. 89859)
                                                   LEGRAND LAW PLLC
                                                   1775 Eye Street NW, Suite 1150
                                                   Washington, DC 20006
                                                   Tel: (202) 587-5725
                                                   rebecca@legrandpllc.com

                                                   Counsel for Defendants Burlington Medical,
                                                   LLC, John Williams, Fox Three Partners,
                                                   and Phillips Safety Products, Inc.
Case 2:18-cv-00656-RAJ-DEM Document 19 Filed 02/12/19 Page 2 of 2 PageID# 114



                                    CERTIFICATE OF SERVICE

       I certify that on February 11, 2019, a copy of the foregoing was served by electronically

filing a copy with the clerk of the court using the ECF filing system which automatically notifies

all registered counsel of record.



                                                    /s/ Rebecca S. LeGrand
                                                    Rebecca S. LeGrand
                                                    LEGRAND LAW PLLC
                                                    1775 Eye Street NW, Suite 1150
                                                    Washington, DC 20006
                                                    Tel: (202) 587-5725
                                                    rebecca@legrandpllc.com

                                                    Counsel for Defendants Burlington Medical,
                                                    LLC, John Williams, Fox Three Partners,
                                                    and Phillips Safety Products, Inc.




                                                2
